Citation Nr: 0017420	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-06 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1953 to 
December 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a October 1998 rating decision from the Boise, 
Idaho Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDING OF FACT

The claim of service connection for hearing loss is supported 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for hearing 
loss is well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records do not document any complaints or 
diagnoses relating to hearing loss.  Separation examination 
did not document a diagnosis of hearing loss.  Whispered 
voice was found to be 15/15 in both ears.  However, an 
audiometer test was not performed.  

In December 1997 the veteran underwent a hearing test.  Pure 
tone thresholds, in decibels, were approximately as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
50
65
65
LEFT
25
20
55
70
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 90 percent in the left ear.  The 
examiner noted that the veteran had significant hearing loss 
in both ears.  

In April 1998 the veteran submitted a claim for, in pertinent 
part, service connection for hearing loss.  

In October 1998 the RO denied service connection for hearing 
loss.  The veteran appealed, contending that he had been 
exposed to a bombing incident while stationed in Korea at 
very close range.  He reported that he also was the driver on 
a jeep with a 105 howitzer and that he was given no ear 
protection.  

In his substantive appeal he reported that he was the 
assistant gunner on a recoilless rifle mounted on a jeep.  He 
reported that his ears would ring when they completed firing.  
He denied having any ear protection.  He also reported 
driving over a mine and feeling afterwords like his ears were 
plugged up.  He reported being three feet away from a man who 
shot himself in the leg while he was on guard duty.  

In February 1999 the veteran's hearing acuity was tested at 
the VA Medical Center (VAMC) in Boise.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
55
65
70
LEFT
20
20
55
65
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 84 percent in the left ear.  

In a VA progress note that apparently coincided with the VA 
hearing examination, K.B., audiologist, noted that the 
veteran had had excessive noise from a recoilless 105 rifle 
(localized in the left ear) and exposure to explosions.  It 
was also noted that he was currently a truck driver and an 
occasional hunter.  

The assessment was moderate to moderately severe high 
frequency sensorineural hearing loss, bilaterally.  

In a March 1999 letter, the veteran's spouse reported that he 
had difficulty hearing her following his discharge from 
service.  

In a letter received by the RO in June 1999, an associate of 
the veteran recalled being on duty in an area with the 
veteran.  He reported that the veteran and another fellow 
were in a gun pit a few feet away.  He reported that the 
unnamed fellow had taken a carbine, placed the muzzle to his 
calf, and shot himself.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  


The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

The Board finds that the veteran's claim for service 
connection for hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

The veteran has presented lay testimony of an in-service 
trauma to his ears; he has a current hearing loss disability; 
and there is a progress note by VA audiologist K.B. 
indicating a possible link between his current hearing loss 
and exposure to excessive noise and explosions while in the 
service.  See Hensley, supra (holding that the threshold 
established for assessing whether a claim is well grounded 
has long been understood to be low).  

Therefore, the Board finds that the veteran has presented a 
plausible and therefore well-grounded claim of service 
connection for hearing loss.  


ORDER

The veteran's claim of entitlement to service connection for 
hearing loss is well-grounded.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As was stated above, the veteran's claim of service 
connection for hearing loss is well-grounded.  Once the 
veteran has established a well-grounded claim, VA has a duty 
to assist him in the development of facts pertinent to his 
claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  

The Board concludes that further development is required in 
this case.  First, the Board notes that the record indicates 
the possible existence of other VA records of treatment of 
the veteran's hearing loss.  The veteran reported in March 
1999 that he had received a hearing aid on February 24, 1999 
at the VAMC.  Further, upon review of the veteran's 
statements in his notice of disagreement and substantive 
appeal, it is unclear as to whether all VA records pertaining 
to K.B.'s February 1999 examination of the veteran, and 
possibly other treatment, have been obtained.  

Items generated by VA are held to be in "constructive 
possession" and must be obtained and reviewed to determine 
their possible effect on the outcome of a claim.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In August 1999 the Under 
Secretary for Benefits issued VBA Letter 20-99-60 in which it 
was stated, in pertinent part, that service medical records 
and VA medical center records are to be requested in all 
cases, as these are records that are considered to be in VA 
custody.  See also Sims v. West, 11 Vet. App. 237 (1998).  

In addition, the progress note regarding the veteran's 
February 1999 examination is far from clear as to the origin 
of the veteran's hearing loss.  It is not entirely clear 
whether the notation of in-service noise trauma is merely a 
history provided by the veteran or a conclusion of etiology 
made by the examiner.  Assuming it is a conclusion, it is 
unclear as to the basis or rationale for the conclusion, and 
it is unclear as to whether this conclusion was only being 
applied to the left ear (the examiner indicated that the 
excessive noise exposure from the howitzer was localized to 
the left ear).  

Therefore, the Board is of the opinion that a thorough VA 
examination should be scheduled in order to ascertain the 
nature and etiology of the veteran's hearing loss.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  




Accordingly, this case is remanded for the following 
development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

In particular, the RO should obtain all 
VA records pertaining to treatment of the 
veteran's hearing loss from the Boise 
VAMC.  The RO should contact K.B., if 
possible, for any additional records he 
may have pertaining to his treatment of 
the veteran.  All information which is 
not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  After any additional evidence has 
been received and added to the record, 
the veteran should be afforded a 
comprehensive VA audiological evaluation 
of his hearing loss.  


The claims file and a separate copy of 
this remand, should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report should be annotated by the 
examiner in this regard.  

Any further indicated special studies 
should be conducted if necessary.  

The examiner should ask the veteran to 
provide a history of in-service and post-
service noise exposure.  In this regard, 
the examiner should ask the veteran to 
describe the type of noise exposure he 
has experienced in his work as a truck 
driver and when he has gone hunting.  The 
examiner should certify that the entire 
claims folder, including the service 
medical records, have been reviewed.  

Thereafter, the examiner should determine 
whether it is as likely as not that the 
veteran's current hearing loss disability 
is the result of his military service.  
The examiner should express any 
conclusion(s) in writing.  All opinions 
must be accompanied by a complete 
rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for hearing loss based 
on all the evidence of record.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



